

Exhibit 10.16
   
Summary of New Jersey Resources Corporation Non-Employee Director Compensation
     
Annual Retainer Fee:
(effective November 14, 2007)
 
 
$30,000 cash (paid quarterly)
   
800 shares of NJR Common Stock
(paid annually)
     
Lead Non-Management Director Fee:
 
$10,000
     
Annual Retainer for Committee Chairs:
   
Audit Committee Chair:
 
$10,000
Executive Committee Chair:
 
$10,000
Financial Policy Committee Chair:
 
$5,000
Leadership Development and Compensation Committee Chair:
 
$5,000
Nominating/Corporate Governance Committee Chair:
 
$5,000
Committee Meeting Fees:
 
$1,500 per meeting attended

